ORDER

PER CURIAM.
Defendant Timothy Atkins appeals his conviction, after a jury trial, of murder in the second degree in violation of § 565.021 *13RSMo 1986 and armed criminal action in violation of § 571.015 RSMo 1986, on which he was sentenced as a prior offender to consecutive terms of life imprisonment. Defendant also appeals from a judgment denying on the merits, without an evidentiary hearing, his Rule 29.15 motion. The motion court’s judgment is based on findings of fact that are not clearly erroneous.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).